



Exhibit 10.1


FIRST AMENDMENT TO THE HERMAN MILLER, INC.
2013 EXECUTIVE INCENTIVE CASH BONUS PLAN




This FIRST AMENDMENT TO THE HERMAN MILLER, INC. 2013 EXECUTIVE INCENTIVE CASH
BONUS PLAN is adopted by the Board of Directors of Herman Miller, Inc. (the
"Company"), on the 16th day of January, 2019, with reference to the following:


A.The Herman Miller, Inc. 2013 Executive Incentive Cash Bonus Plan (the "Plan")
was adopted by the Board of Directors on April 21, 2013 and approved by the
Company’s shareholders on October 7, 2013.


B.Pursuant to Section 7 of the Plan, the Board of Directors has the authority to
amend the Plan from time to time, subject to the conditions set forth in that
Section 7.


C.The Board of Directors of the Company has elected to amend the Plan to modify
its provisions regarding the obligation of Plan participants to repay amounts
paid or payable pursuant to the Plan in certain circumstances, as set forth
below.


NOW, THEREFORE, the Plan is amended as follows:


1.
Section 6(c) of the Plan is hereby amended, in its entirety, to read as follows:



c.
Recoupment. Any Earned Bonus payments or other compensation paid or payable by
the Company pursuant to this Plan shall be subject to repayment by the
Participant to the Company as may be required or deemed required under the terms
of the Company’s Compensation Recovery Policy or similar policy, or by any law,
rule or regulation which imposes mandatory recoupment under the circumstances
set forth in such law, rule or regulation.



2.In all other respects, the Plan shall continue in full force and effect.


CERTIFICATION


The foregoing First Amendment to the Herman Miller, Inc. 2013 Executive
Incentive Cash Bonus Plan was duly adopted by the Board of Directors on January
16, 2019.


Herman Miller, Inc.




 
By: /s/ Jeffrey M. Stutz
 
Jeffrey M. Stutz
 
Chief Financial Officer












